                                                        United States District Court
                                                        Central District of California


 UNITED STATES OF AMERICA vs.                                                Docket No.            LA 17-cr-00350(B) VAP

 Defendant     HENSCHEL, MICHAEL                                             Social Security No. 5         2   5   6
       Michael David Henschel; Frank Winston; Steve
 akas: Lopez; Ron Berman; Mickey

                                          JUDGMENT AND PROBATION/COMMITMENT ORDER

                                                                                                                   MONTH    DAY   YEAR
            In the presence of the attorney for the government, the defendant appeared in person on this date.         09   30    2019

  COUNSEL                                                DONALD RE, MICHAEL ARTAN, RETAINED
                                                                            (Name of Counsel)

    PLEA             / GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO             NOT
                                                                                                               CONTENDERE         GUILTY
  FINDING  There being a FINDING of GUILTY, defendant has been convicted as charged of the offense(s) of:
           MAIL FRAUD, AIDING AND ABETTING, in Violation of TITLE 18 U.S.C. §§ 1341, 2, as charged in the Single-
          Count Supplemental Information.
JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/ contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM
  ORDER

       It is ordered that the defendant shall pay to the United States a special assessment of $100, which is due
immediately. Any unpaid balance shall be due during the period of imprisonment, at the rate of not less than $25
per quarter, and pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program.

       Pursuant to Guideline §5E1.2(a), all fines are waived as the Court finds that the defendant does not have
the ability to pay a fine in addition to restitution.

         Restitution hearing is set for December 2, 2019 at 9:00 a.m.

     Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby
committed to the custody of the Bureau of Prisons to be imprisoned for a term of: Two-Hundred Forty (240)
months.

       Upon release from imprisonment, the defendant shall be placed on supervised release for a term of three
(3) years under the following terms and conditions:

      1. The defendant shall comply with the rules and regulations of the United States Probation Office and
General Order 18-10, including the conditions of probation and supervised release set forth in Section III of
General Order 18-10.

      2. During the period of community supervision, the defendant shall pay the special assessment in
accordance with this judgment's orders regarding such payment and as amended.


CR-104 (wpd 10/18)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                             Page 1 of 4
 USA vs.     MICHAEL HENSCHEL                                   Docket No.:   LA 17-cr-00350(B) VAP

\\ \\
\\ \\
      3. The defendant shall not obtain or possess any driver's license, Social Security number, birth certificate,
passport or any other form of identification in any name, other than the defendant's true legal name, nor shall the
defendant use, any name other than his true legal name without the prior written approval of the Probation Officer.

       4. The defendant shall not represent that he is an attorney or able to offer legal advice, and he may not offer
legal advice or engage in the practice of law, either directly or indirectly, through another attorney, provided,
however, that the defendant may represent himself in legal proceedings if and as approved by the Probation
Officer. The defendant shall not offer investment advice, act in a role of an investor, advisor or, real estate expert.

       5. The defendant must not engage in any occupation, business, profession, or volunteer activity that
involves real estate transactions, property management, foreclosures, loans, bankruptcy filings, or legal work of
any type.

       6. Except as approved by the Probation Officer, the defendant shall avoid all contact (including by any
electronic means) with Camerino Islas, Claudia Islas, Juan Carlos Velasquez, Eugene Fulmer, Michael Stoller,
Michael Moghtader, and defendants in the following cases: United States v. Shara Surabi, 2:17-CR-672-VAP;
United States v. Lidia Alvarez, 2:17-CR-673-VAP; United States v. Michael Ybarra, et al., 2:12-CR-890-PSG;
United States v. Bradley Hughes, 2:12-CR-874-SJO; United States v. Irving Cohen, 2:10-CR-1294-SVW; United
States v. Darwin Bowman, 2:10-CR-1023-SVW; United States v. Isaac Yass, 5:08-CR-40008 (D. Kan.); United
States v. Rami Kaddoura, 4:01-CR-40124-CW (N.D. Cal.); United States v. Glen Alan Ward, 2:00-CR-338-DSF.

       7. The defendant shall provide the Probation Officer with access to any and all business records, client lists,
and other records pertaining to the operation of any business owned, in whole or in part, by the defendant or the
defendant’s controlled entities as described in the plea agreement in this case and the information, as directed by
the Probation Officer.

         8. The defendant shall cooperate in the collection of a DNA sample from the defendant.

       9. The defendant shall apply all monies received from income tax refunds to the outstanding Court-ordered
financial obligation. In addition, the defendant shall apply all monies received from lottery winnings, inheritance,
judgments and any anticipated or unexpected financial gains to the outstanding Court-ordered financial obligation
including any restitution order.

    10. The defendant shall submit his person, property, house, residence, vehicle, papers, computers [as defined
in 18 U.S.C. § 1030(e)(1)], cell phones, other electronic communications or data storage devices or media, office,
or other areas under the defendant’s control, to a search conducted by a United States Probation Officer or law
enforcement officer. Failure to submit to a search may be grounds for revocation. The defendant shall warn any
other occupants that the premises may be subject to searches pursuant to this condition. Any search pursuant to
this condition will be conducted or must be conducted at a reasonable time and in a reasonable manner upon
reasonable suspicion that the defendant has violated a condition of his supervision and that the areas to be searched
contain evidence of this violation.

\\ \\

CR-104 (wpd 10/18)                     JUDGMENT & PROBATION/COMMITMENT ORDER                                   Page 2 of 4
 USA vs.     MICHAEL HENSCHEL                                                Docket No.:     LA 17-cr-00350(B) VAP

\\ \\
       The drug condition mandated by statute is suspended based on the Court’s determination that the defendant
poses a low risk of future substance abuse.

         Upon motion of the government, all remaining counts are ordered dismissed as to this defendant.

       IT IS RECOMMENDED that the defendant be designated to the facility at Terminal Island, Lompoc,
and/or Southern California area.

         Bond is ordered exonerated.

         DEFENDANT IS INFORMED OF HIS RIGHT TO APPEAL.




 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




            October 4, 2019
            Date                                                 VIRGINIA A. PHILLIPS, CHIEF U.S. DISTRICT JUDGE

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.

                                                              Kiry Gray, Clerk, U.S. District Court




            October 4, 2019                              By        /s/
            Filed Date                                        Beatrice Herrera, Courtroom Deputy Clerk




CR-104 (wpd 10/18)                            JUDGMENT & PROBATION/COMMITMENT ORDER                                                   Page 3 of 4
 USA vs.     MICHAEL HENSCHEL                                                        Docket No.:      LA 17-cr-00350(B) VAP


 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                                 STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                  While the defendant is on probation or supervised release pursuant to this judgment:


 1.    The defendant must not commit another federal, state, or local          9.    The defendant must not knowingly associate with any persons engaged
       crime;                                                                        in criminal activity and must not knowingly associate with any person
 2.    he defendant must report to the probation office in the federal               convicted of a felony unless granted permission to do so by the probation
       judicial district of residence within 72 hours of imposition of a             officer. This condition will not apply to intimate family members, unless
       sentence of probation or release from imprisonment, unless                    the court has completed an individualized review and has determined
       otherwise directed by the probation officer;                                  that the restriction is necessary for protection of the community or
 3.    The defendant must report to the probation office as instructed by            rehabilitation;
       the court or probation officer;                                         10.   The defendant must refrain from excessive use of alcohol and must not
 4.    The defendant must not knowingly leave the judicial district                  purchase, possess, use, distribute, or administer any narcotic or other
       without first receiving the permission of the court or probation              controlled substance, or any paraphernalia related to such substances,
       officer;                                                                      except as prescribed by a physician;
 5.    The defendant must answer truthfully the inquiries of the probation     11.   The defendant must notify the probation officer within 72 hours of being
       officer, unless legitimately asserting his or her Fifth Amendment             arrested or questioned by a law enforcement officer;
       right against self-incrimination as to new criminal conduct;            12.   For felony cases, the defendant must not possess a firearm, ammunition,
 6.    The defendant must reside at a location approved by the probation             destructive device, or any other dangerous weapon;
       officer and must notify the probation officer at least 10 days before   13.   The defendant must not act or enter into any agreement with a law
       any anticipated change or within 72 hours of an unanticipated                 enforcement agency to act as an informant or source without the
       change in residence or persons living in defendant’s residence;               permission of the court;
 7.    The defendant must permit the probation officer to contact him or       14.   As directed by the probation officer, the defendant must notify specific
       her at any time at home or elsewhere and must permit confiscation             persons and organizations of specific risks posed by the defendant to
       of any contraband prohibited by law or the terms of supervision and           those persons and organizations and must permit the probation officer to
       observed in plain view by the probation officer;                              confirm the defendant’s compliance with such requirement and to make
 8.    The defendant must work at a lawful occupation unless excused by              such notifications;
       the probation officer for schooling, training, or other acceptable      15.   The defendant must follow the instructions of the probation officer to
       reasons and must notify the probation officer at least ten days               implement the orders of the court, afford adequate deterrence from
       before any change in employment or within 72 hours of an                      criminal conduct, protect the public from further crimes of the
       unanticipated change;                                                         defendant; and provide the defendant with needed educational or
                                                                                     vocational training, medical care, or other correctional treatment in the
                                                                                     most effective manner.


           STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

          The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or restitution
is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject to penalties for
default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable for offenses
completed before April 24, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the balance
as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

         The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or residence
address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

         The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the defendant’s
economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k). The Court may
also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim, adjust the manner of
payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C. § 3563(a)(7).

         Payments will be applied in the following order:

         STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

          The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or restitution
is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject to penalties for
default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable for offenses
completed before April 24, 1996.




CR-104 (wpd 10/18)                                    JUDGMENT & PROBATION/COMMITMENT ORDER                                                          Page 4 of 4
          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
 balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

          The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
 residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

         The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
 defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
 The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim, adjust
 the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C. §
 3563(a)(7).

           Payments will be applied in the following order:

                     1. Special assessments under 18 U.S.C. § 3013;
                     2. Restitution, in this sequence (under 18 U.S.C. § 3664(I), all non-federal victims must be paid before the United
                       States is paid):
                               Non-federal victims (individual and corporate),
                               Providers of compensation to non-federal victims,
                               The United States as victim;
                     3. Fine;
                     4. Community restitution, under 18 U.S.C. § 3663©; and
                     5. Other penalties and costs.

            CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

          As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing credit report
 inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial statement, with
 supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant must not apply for any loan or open
 any line of credit without prior approval of the Probation Officer.

         The defendant must maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary proceeds
 must be deposited into this account, which must be used for payment of all personal expenses. Records of all other bank accounts, including
 any business accounts, must be disclosed to the Probation Officer upon request.

         The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                These conditions are in addition to any other conditions imposed by this judgment.



                                                                     RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                      to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                               By
            Date                                                     Deputy Marshal


                                                                 CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.

CR-104 (wpd 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 5 of 4
 USA vs.     MICHAEL HENSCHEL                                                  Docket No.:      LA 17-cr-00350(B) VAP


                                                                   Clerk, U.S. District Court


                                                              By
            Filed Date                                             Deputy Clerk




                                                 FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.

         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.


         (Signed)
                     Defendant                                                    Date




                     U. S. Probation Officer/Designated Witness                   Date




CR-104 (wpd 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                  Page 6 of 4
